Citation Nr: 1037085	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for left foot tendonitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from May 1999 to December 
2001.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied the Veteran's application to reopen a previously 
denied claim of entitlement to service connection for left foot 
tendonitis.

In September 2010, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in September 2010 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The issue of entitlement to service connection for left foot 
hallux valgus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an August 2002 decision, the RO denied the Veteran's 
application to reopen a previously denied claim for service 
connection for left foot tendonitis; although notified of the 
denial, the Veteran did not initiate a timely appeal.

3.  None of the new evidence associated with the claims file 
since the August 2002 RO decision, when considered by itself or 
in connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for left foot tendonitis, or raises a 
reasonable possibility of substantiating the claim for service 
connection for left foot tendonitis.


CONCLUSIONS OF LAW

1.  The RO's August 2002 decision, which denied the Veteran's 
application to reopen a claim for entitlement to service 
connection for left foot tendonitis is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2009).

2.  As evidence received since the RO's August 2002 denial is not 
new and material, the criteria for reopening the Veteran's claim 
for service connection for left foot tendonitis are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's application to reopen her claim for 
service connection for left foot tendonitis was received in 
January 2006.  She was notified of the provisions of the VCAA by 
the RO in correspondence dated in February 2006.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing her claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claim.  Thereafter, the claim was 
reviewed and a statement of the case was issued in October 2006.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

A review of the February 2006 VCAA notice letter shows that the 
RO identified the basis for the denial in the prior decisions and 
provided notice that described what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  The Board finds the notice requirements pertinent to the 
issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  Her service treatment 
records and VA treatment records have been obtained and 
associated with her claims file.

Furthermore, she has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been notified of 
VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating her claim.

New and Material Evidence

In the original August 2002 rating decision, the RO denied the 
Veteran's claim for service connection for left foot tendonitis.  
It was noted that the Veteran failed to show she had a current 
diagnosis of left foot tendonitis related to service.  

Evidence of record considered with the August 2002 rating 
decisions included statements from the Veteran, service treatment 
records, and a July 2002 VA examination report.

The Veteran attempted to reopen her claim for service connection 
for left foot tendonitis in January 2006.  This appeal arises 
from the RO's June 2006 denial to reopen the Veteran's claim for 
entitlement to service connection for left foot tendonitis.  
Regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
In this case, the last final denial of the claim was the August 
2002 RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the August 2002 denial 
includes statements from the Veteran, VA treatment records dated 
from September 2001 to January 2006, a January 2007 VA 
examination report, and internet articles relating to bunions and 
Achilles tendon disorders. 

Some of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes of 
reopening the claim for service connection for left foot 
tendonitis.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the August 2002 
rating decision is either cumulative or redundant of the evidence 
of record or does not raise a reasonable possibility of 
substantiating the claim.  In August 2002, the claim to reopen a 
claim for service connection for left foot tendonitis was denied 
as there was no evidence of a current left foot tendonitis 
diagnosis.  The evidence added to the record since August 2002, 
including VA outpatient treatment records and a VA examination 
report, clearly do not include competent evidence even suggesting 
that the Veteran has a current left foot tendonitis diagnosis, 
which was the basis for the prior determination.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
left foot tendonitis has not been received.  As such, the 
requirements for reopening the claim are not met, and the August 
2002 denial of the claim for service connection for left foot 
tendonitis remains final.  As the Veteran has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for left foot tendonitis; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


